Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 3-7-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-9 and 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the connection detailed in line 9 is the same or different than the connection detailed in line 6. Further, it is unclear to which rearing enclosures are permitted to rotate in that as seen in lines 6-8 all of the rearing enclosures are permitted to rotate but in lines 9-12 only one of the rearing enclosures can rotate. Further, it is unclear to whether the at least one substantially horizontal axis detailed in line 11 is the same or different than the at least one substantially horizontal axis detailed in line 8. Further, it is unclear which rearing enclosures are connected to the float device in that as seen in line 13 only one rearing enclosure can be connected to the float device and as seen in lines 16-17 all of the rearing enclosures are connected to the float device. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is dependent upon cancelled claim 10 and therefore it is unclear from which claim it depends from. For purposes of the prior art rejections that follow, claim 10 is considered as being dependent upon claim 11. 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-4, 7-9 and 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,932,452 to Leslie et al. in view of U.S. Patent Application Publication No. 2011/0265730 to Farrington.
Referring to claim 1, Leslie et al. discloses a device for rearing aquaculture animals at sea comprising, a framework – see frame in figure 10 and see column 3 lines 14-20 detailing the device of figure 10 used with the device of figure 1 which has framework – at 25,30,50,60,65,70, provided to be placed on a sea bed – see figures 1 and 10, several rearing enclosures internally delimiting a volume for receiving aquaculture animals – see figure 10, located one above the other – see the orientation in figure 10, each connected to the framework – see figures 1 and 10, by a connection permitting a rotation of the several rearing enclosures with respect to the framework – see figures 1 and 10 and see various connection devices detailed in column 6 lines 43-64 including connections that allow for pivoting/rotation, a connection connecting the at least one rearing enclosure to the framework, permitting a rotation of the at least one rearing enclosure with respect to the framework – see figures 1 and 10 and see various connection devices detailed in column 6 lines 43-64 including connections that allow for pivoting/rotation, a connection connecting the at least one rearing enclosure to the framework, and a float device – at 73, connected to the at least one rearing enclosure by a flexible connection – at 72, of a length chosen such that, when the flexible connection is vertically tensioned, the float device is located in the intertidal zone – see figures 1 and 10 and column 8 lines 4-36, wherein all of the rearing enclosure are connected to the float device – see figure 1. Leslie et al. does not disclose the rearing enclosure rotate with respect to the framework about at least one substantially horizontal axis of rotation. Farrington does disclose the rearing enclosure – at 2, is permitted to rotate with respect to the framework – at 1, about at least one substantially horizontal axis of rotation – see at 3 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Leslie et al. and add the rearing enclosure rotating about a horizontal axis of rotation as disclosed by Farrington, so as to yield the predictable result of promoting growth of the shellfish in the device while providing for a cleaning of the rearing enclosure as desired. 
Referring to claim 3, Leslie et al. as modified by Farrington further discloses the flexible connection directly connects the uppermost rearing enclosure to the float device – see upper flexible connection in figure 10 of Leslie et al. and see at 72 in figure 1 of Leslie et al.
Referring to claim 4, Leslie et al. as modified by Farrington further discloses each rearing enclosure is directly connected by an intermediate connection to the rearing enclosure immediately above it and/or to the rearing enclosure immediately below it – see connecting structures between the rearing enclosures in figure 10 of Leslie et al.
Referring to claim 7, Leslie et al. as modified by Farrington further discloses a limiting device that connects the uppermost rearing enclosure to the framework – see at 71 and connection of 71 to 72, limiting downward travel of the rearing enclosures – see figure 1 of Leslie et al.
Referring to claim 8, Leslie et al. as modified by Farrington further discloses a limiting device that connects the uppermost rearing enclosure to the framework – see at 71 and the connection of 71 to 72, limiting upward travel of the rearing enclosures – see figure 1 of Leslie et al.
Referring to claim 9, Leslie et al. as modified by Farrington further discloses the rearing enclosure comprise a proximal edge and a distal edge that are opposite one another – see rearing enclosures in figure 10 of Leslie et al., wherein the connection connects the proximal edge to the framework – see figures 1 and 10 of Leslie et al. where the connections connect the edges of the rearing enclosures to the framework – at 30,60,65,70, and wherein the float device – at 73, is connected to a zone of the rearing enclosures located near the distal edge – see via 72 in figure 1 of Leslie et al.
Referring to claim 14, Leslie et al. as modified by Farrington further discloses a plurality of rearing devices according to claim 1 – see figures 1 and 10 of Leslie et al., wherein the lengths of the flexible connections of the rearing devices are chosen so that, when the flexible connections are tensioned vertically, the float devices of the rearing devices are located substantially at the same level – see figures 1 and 10, the abstract and column 8 lines 4-36 of Leslie et al.
Referring to claim 15, Leslie et al. as modified by Farrington further discloses installing at least one rearing device according to claim 1 comprising, positioning the at least one framework of the rearing devices on a sea bed – see figures 1 and 10 of Leslie et al., and choosing the length of the at least one flexible connection of the rearing devices such that the at least one float device – at 73, of the rearing devices, when the at least one flexible connection is vertically tensioned, is located in the intertidal zone – see figures 1 and 10 and column 8 lines 4-36 of Leslie et al. 
Referring to claim 16, Leslie et al. as modified by Farrington further discloses the installing further comprises installing several devices according to claim 1 at sea – see figure 1 of Leslie et al., comprising, placing the frameworks of the rearing devices on the tidal zone at different respective levels – see figures 1 and 10 of Leslie et al., and choosing the length of the flexible connections of the rearing devices so that, when the flexible connections of the rearing devices are vertically tensioned, the float devices of the rearing devices are located substantially at the same level – see figures 1 and 10 and column 8 lines 4-36 of Leslie et al. 
Referring to claim 17, Leslie et al. as modified by Farrington further discloses the limiting device comprises a flexible link – see the connection of 71 to 72 of Leslie et al.
Referring to claim 18, Leslie et al. as modified by Farrington further discloses the limiting device comprises a flexible link – see the connection of 71 to 72 of Leslie et al.
Referring to claim 19, Leslie et al. as modified by Farrington further discloses the framework is a rigid structure – see at 60 of Leslie et al. and – at 1 of Farrington.
Referring to claim 20, Leslie et al. as modified by Farrington further discloses the framework rests directly on the sea bed – see at 60 in figure 1 of Leslie et al.
Referring to claim 21, Leslie et al. as modified by Farrington further discloses each rearing enclosure is directly connected to the framework by a dedicated connection – see rearing enclosure connections in figure 10 of Leslie et al., distinct from the connection dedicated to the other rearing enclosures – see each enclosure having its own connection in figure 10 of Leslie et al.
Referring to claim 22, Leslie et al. as modified by Farrington further discloses each rearing enclosure has a substantially flat lower bottom – see the enclosures in figure 10 of Leslie et al.
Referring to claim 23, Leslie et al. as modified by Farrington further discloses the float device – at 73, transfers an incline variation with respect to a horizontal plane when the see rises and falls – see figures 1 and 10 and column 8 lines 4-36 of Leslie et al.
Referring to claim 24, Leslie et al. as modified by Farrington further discloses the framework is a rigid structure – see at 60 of Leslie et al. and – at 1 of Farrington, a proximal end part of each rearing enclosure being directly connected to the framework by a dedicated connection – see enclosures in figures 1 and 10 and connections detailed in column 6 lines 43-64, distinct from the connections dedicated to the other rearing enclosures – see figures 1 and 10 of Leslie et al., and a distal end part of each rearing enclosure, opposite the proximal end part, being connected to the float device – see at 72,73 in figure 1 of Leslie et al., the proximal end part remaining at a substantially fixed elevation with respect to the sea bed when the sea level rises and falls – see figures 1-10 and column 8 lines 4-36 of Leslie et al., such that when the float device floats on the surface of the water and the flexible connection is tensioned, a vertical upward movement of water created by waves or sea rising causes a vertical upward movement of the distal end part of the rearing enclosure – see the enclosures in figures 1 and 10 of Leslie et al., the distal end part being subsequently driven downward under the effect of the weight of the rearing enclosure when the sea level drops – see enclosures in figures 1 and 10 of Leslie et al.
Referring to claim 25, Leslie et al. as modified by Farrington further discloses the rearing enclosures are located one above the other along a vertical direction – see orientation of enclosures in figure 10 of Leslie et al.
Referring to claim 26, Leslie et al. as modified by Farrington further discloses the rearing enclosures are completely separated from one another – see enclosures in figure 10 of Leslie et al., an empty space extending between two rearing enclosures located one above the other – see enclosures spaced apart in figure 10 of Leslie et al.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. as modified by Farrington as applied to claim 1 above, and further in view of U.S. Patent No. 4,704,990 to Moxham.
Referring to claim 5, Leslie et al. as modified by Farrington further discloses the rearing enclosures – as seen in figure 10 of Leslie et al., are connected by intermediate connections – see connecting structures between enclosures in figure 10 of Leslie et al., but does not disclose the rearing enclosures are connected to one another by intermediate connections comprising a rigid member and hinges of the rear enclosures to the rigid member. Moxham does disclose the rearing enclosures – at 1, are connected to one another by intermediate connections comprising a rigid member – at 4, and hinges – at 10, of the rearing enclosures to the rigid member – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Leslie et al. as modified by Farrington and add the hinged connection of Moxham, so as to yield the predictable result of allowing for the enclosures to move into different orientations/positions as desired during use.
Referring to claim 6, Leslie et al. as modified by Farrington and Moxham further discloses the hinges are configured to permit a pivoting of the rearing enclosures relative to the rigid member – see at 1,4,10 in figure 4 of Moxham. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Leslie et al. as modified by Farrington and add the hinged connection of Moxham, so as to yield the predictable result of allowing for the enclosures to move into different orientations/positions as desired during use.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. as modified by Farrington as applied to claim 1 above, and further in view of U.S. Patent No. 7,341,021 to Cortinas et al.
Referring to claim 11, Leslie et al. as modified by Farrington does not disclose the connection comprises at least one connection member of the connecting rod type, mounted pivoting on the rearing enclosures about the first axis of rotation and mounted pivoting on the framework about the second axis of rotation. Cortinas et al. does disclose the connection – at 18, comprises at least one connection member of the connecting rod type – see the drawing figure, mounted pivoting on the enclosure – at 1, about the first axis of rotation – at the connection of 1 to 18 as seen in the drawing figure, and mounted pivoting on the framework – at 17, about the second axis of rotation – see the connection of 17 and 18 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Saxby et al. and add the connection member of Cortinas et al., so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 12, Leslie et al. as modified by Farrington and Cortinas et al. further discloses the rearing enclosures comprise a substantially flat lower bottom – see the enclosures in figure 10 of Leslie et al., parallel to the first and second axes of rotation – see parallel to center axis of each enclosure as seen in figures 1 and 10 of Leslie et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. as modified by Farrington as applied to claim 1 above, and further in view of U.S. Patent No. 5,400,745 to Saxby et al.
Referring to claim 13, Leslie et al. as modified by Farrington further discloses the float device comprises a string of floats – at 73 in figure 1 of Leslie et al., but does not disclose the floats are mounted one after the other along a flexible link, a lower end of which is secured to the flexible connection. Saxby et al. does disclose the float device comprises a string of floats – at 35,36,28, mounted one after the other along a flexible link – at 18 – see figures 1-6, a lower end of which is secured to the flexible connection – at 23,30 – see via items 21,38 in figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Leslie et al. as modified by Farrington and add the string of floats as disclosed by Saxby et al., so as to yield the predictable result of providing sufficient buoyancy to the device as desired. 

Response to Arguments

4.	Applicant’s claim amendments dated 3-7-22 obviates the 35 U.S.C. 112(a) rejections of claims 1-26 detailed in the last office action dated 12-7-21.
	Applicant’s claim amendments dated 3-7-22 obviates the 35 U.S.C. 112(b) rejections of claims 10 and 23 detailed in the last office action dated 12-7-21. However, applicant’s claim amendments dated 3-7-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Applicant’s claim amendments and remarks/arguments dated 3-7-22 obviates the 35 U.S.C. 102(a)(1), 102(a)(2) and 103 rejections of claims 1-26 detailed in the last office action dated 12-7-21. However, applicant’s claim amendments dated 3-7-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643